NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
            precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200433-U

                                 Order filed December 1, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )      Appeal from the Circuit Court
      ILLINOIS,                                         )      of the 9th Judicial Circuit,
                                                        )      Fulton County, Illinois.
             Plaintiff-Appellee,                        )
                                                        )      Appeal No. 3-20-0433
             v.                                         )      Circuit No. 15-CF-80
                                                        )
      CHADWICK N. BARNER,                               )      The Honorable
                                                        )      Raymond A. Cavanaugh,
             Defendant-Appellant.                       )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court.
            Justices Holdridge and Hettel concurred with the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The circuit court did not conduct an adequate Krankel inquiry into two of the
                  defendant’s claims of ineffective assistance of counsel. The court also improperly
                  allowed the State to participate in the hearing.

¶2          The defendant, Chadwick N. Barner, was convicted of, inter alia, aggravated fleeing or

     attempting to elude a police officer, obstructing a peace officer (720 ILCS 5/31-1 (West 2014)),

     aggravated battery (id. § 12-3.05(d)(4)(i)) and attempted first degree murder (id. § 8-4(a)). He

     was sentenced to concurrent prison terms of 6 years, 14 years, and 40 years, respectively. On
     direct appeal, this court reversed the first two convictions but affirmed the attempted first degree

     murder conviction. People v. Barner, 2018 IL App (3d) 160023-U (unpublished order under

     Supreme Court Rule 23). In addition, this court remanded for a hearing pursuant to People v.

     Krankel, 102 Ill. 2d 181 (1984), on Barner’s pro se claims of ineffective assistance of trial

     counsel regarding the attempted first degree murder conviction. Id.

¶3             On remand, the circuit court conducted a Krankel hearing and denied Barner’s claims. On

     appeal, Barner argues that the circuit court erred when it denied his claims of ineffective

     assistance of counsel. We affirm in part, reverse in part, and remand with directions.

¶4                                            I. BACKGROUND

¶5             Many of the background facts of this case have already been set forth in Barner’s

     previous appeal, People v. Barner, 2018 IL App (3d) 160023-U (unpublished order under

     Supreme Court Rule 23). We repeat only those facts necessary for resolution of the current

     appeal.

¶6             After a jury trial held between October 20 and 23, 2015, Barner was convicted of

     aggravated fleeing or attempting to elude a police officer, obstructing a peace officer (720 ILCS

     5/31-1 (West 2014)), aggravated battery (id. § 12-3.05(d)(4)(i)) and attempted first degree

     murder (id. § 8-4(a)). The evidence presented at trial included that Canton Park District police

     officer Terry Parks observed Barner driving a vehicle at approximately 85 miles per hour in a 50-

     mile-per-hour zone on Route 9. Parks pursued Barner with his lights and siren activated, but

     eventually terminated the pursuit when Barner entered a residential area.

¶7             The Fulton County Sheriff’s Department received a call regarding Parks’ pursuit of

     Barner. Deputy Daniel Daly and Lieutenant Doug Lafary responded to the call. Daly eventually

     located Barner standing outside of his vehicle on Taylor Road. Barner told Daly that his vehicle


                                                       2
       “had just quit running.” Lafary performed a pat-down of Barner. Daly asked Barner about a

       bulge in his pocket, which Barner stated was a wad of cash. After Daly asked Barner to empty

       his pockets, Barner fled the scene on foot.

¶8            Daly and Lafary pursued Barner, who ran into a wooded area and then jumped into a

       pond/lake and swam away. The officers established a perimeter and began searching for Barner.

       An hour later, Barner was spotted, and his location was relayed to the other officers. Lafary

       drove his vehicle to that location after picking up sheriff Jeff Standard.

¶9            Shortly thereafter, Standard spotted Barner running along brush near the pond/lake.

       Lafary yelled at Barner to stop, and Barner crouched in the brush. Lafary slammed on his brakes,

       exited his vehicle, and tackled Barner. Lafary and Barner ended up in the water. Standard heard

       Lafary yell “[t]his fucker is trying to drown me” and then saw Lafary’s head go underwater.

       Standard went knee-high into the pond/lake and pulled Barner off Lafary.

¶ 10          Lafary stated that he ended up in the pond/lake on his right shoulder and that Barner’s

       upper torso ended up on his upper torso. Lafary tried to push Barner away, but Barner pushed

       back, including by pushing Lafary’s head into the water. He occasionally was able to get a

       breath, but Barner kept pushing his head back into the water. During one of the times his head

       was above the water, Lafary yelled, “[t]his fucker is trying to drown me.”

¶ 11          Barner testified, inter alia, that he and Lafary were two feet from the water after the

       tackle, that he never entered the water, and that he did not struggle or resist. He also stated that

       the officers were laughing and joking afterward, and that Lafary said, “I think he tried to kill me”

       in a joking voice to the other officers.

¶ 12          At the sentencing hearing on December 3, 2015, Barner claimed that the first time he met

       with trial counsel, he told trial counsel that he wanted to move for a change of venue because


                                                         3
       Lafary was the jail administrator in Fulton County and because Lafary’s wife worked in the

       State’s Attorney’s office. He also described trial counsel’s representation of him as worthless.

¶ 13          The circuit court found one factor in aggravation—that Barner’s conduct caused or

       threatened serious harm—and then sentenced Barner to concurrent prison terms of 6 years for

       aggravated fleeing, 14 years for aggravated battery, and 40 years for attempted first degree

       murder.

¶ 14          On December 31, 2015, trial counsel filed a motion for judgment notwithstanding the

       verdict or, alternatively, for a new trial. The motion raised several issues but was never ruled

       upon. Barner filed a pro se notice of appeal on January 11, 2016.

¶ 15          On direct appeal, Barner argued, inter alia, that the State failed to prove him guilty

       beyond a reasonable doubt of all three charges. He also argued that the circuit court failed to

       conduct a proper inquiry into his dissatisfaction with trial counsel’s representation. Barner, 2018

       IL App (3d) 160023-U, ¶ 32. This court held, inter alia, that the State proved Barner guilty

       beyond a reasonable doubt of attempted first degree murder but failed to do so regarding the

       other two charges. Id. ¶¶ 40, 50, 55. Further, this court held that the circuit court failed to

       conduct a proper Krankel inquiry into Barner’s pro se posttrial claims of ineffective assistance of

       trial counsel. Id. ¶ 73. We remanded the case for “a preliminary inquiry into defendant’s pro se

       posttrial claims of ineffective assistance of counsel with respect to the attempted murder

       conviction alone.” Id. ¶ 81.

¶ 16          On remand, before a Krankel hearing was conducted, Barner filed a pro se postconviction

       petition on June 17, 2020, in which he raised 25 allegations of ineffective assistance of trial and

       appellate counsel.




                                                          4
¶ 17           On July 6, 2020, the circuit court held the Krankel hearing. The court asked Barner to list

       his issues. Barner read 20 of the claims from his postconviction petition, summarized as follows:

       (1) trial counsel failed to file a timely posttrial motion; (2) trial counsel failed to ensure there was

       a written record of the preliminary hearing and thereby prevented two witnesses from being

       impeached at trial with their statements from the preliminary hearing; (3) trial counsel “failed to

       investigate search warrant that was illegally obtained”; (4) trial counsel failed to ask questions of

       Lafary related to whether “circumstances that would result in a death by near drowning actually

       existed,” such as whether Lafary actually swallowed any water or ran out of breath; (5) trial

       counsel failed to file a motion for new venue, as Lafary was “well known in local law

       enforcement and in the community”; (6) trial counsel failed to file a motion regarding the

       appearance of impropriety arising from the fact that Lafary’s wife worked in the prosecutor’s

       office; (7) trial counsel “failed to investigate the falsified information on the indictment of

       information,” although Barner did not identify what false information the charging document

       allegedly contained; (8) trial counsel failed to present a photo at trial that allegedly showed

       Lafary’s uniform only had a small wet spot on it; (9) trial counsel failed to object to the circuit

       court’s consideration of “the threat of harm” as a factor in aggravation when that factor was

       inherent to attempted first degree murder; (10) trial counsel failed to object to Barner improperly

       receiving extended-term sentences on his aggravated battery and aggravated fleeing convictions;

       (11) trial counsel failed to file a posttrial motion raising points 9 and 10; (12) trial counsel

       “denied defendant his right to a speedy trial” when he sought a continuance from a pretrial

       conference, at which Barner was not present, after Barner had told trial counsel four weeks

       earlier that he did not want any continuances; (13) trial counsel failed to object to Parks’

       testimony, which was inconsistent with what Parks attested to in the charging document; (14)



                                                          5
       trial counsel failed to properly question the State’s rebuttal witnesses regarding why Barner’s

       vehicle was not working; (15) trial counsel failed to object to leading questions the prosecutor

       asked of the State’s main witness, which resulted in two different answers; (16) trial counsel

       failed to file a motion regarding his relationship with Lafary, as trial counsel had told Barner

       before trial that he had been friends with Lafary “for quite a few years”; (17) trial counsel failed

       to report the State tampering with evidence when it removed factory tint from the windows of

       Barner’s vehicle before it took photographs of the vehicle; (18) trial counsel failed to investigate

       the crime scene in that “[t]aking a photo of the impact on the mud next to the pond where the two

       bodies on top of one another fell would show victim and defendant landed on land, not in the

       water, thereby—therefore showing victim lied and his testimony would have been impeached”

       and that grass stains on Barner’s pants could have only come from a patch of grass in the field

       next to the pond, not the pond itself; (19) trial counsel inadequately prepared for trial because he

       had another trial the day before Barner’s trial; and (20) trial counsel failed to present mitigating

       evidence at sentencing.

¶ 18           The circuit court then stated that the only claim Barner made that required further

       exploration was his speedy trial claim, which was Barner’s point number 12. Regarding all of the

       other claims, the court noted that it was present for the jury trial, that it had observed trial

       counsel “valiantly” representing Barner, and that “the large majority” of Barner’s claims were

       matters of trial strategy that could not support a claim of ineffective assistance of trial counsel.

       After denying all claims other than the speedy trial claim, the court continued the hearing so trial

       counsel could be questioned regarding that claim.

¶ 19           On August 11, 2020, Barner’s postconviction petition was advanced to the second stage.




                                                          6
¶ 20            On October 16, 2020, the hearing resumed on Barner’s speedy trial claim. Trial counsel

       was called to the stand and was questioned by the court and Barner. The court then asked the

       State if they had any questions for trial counsel, and the prosecutor stated that “I do not believe at

       this point in the proceedings that I have the ability to examine any witnesses.” Next, the court

       gave Barner the opportunity to present argument, which he did. The court then asked for a

       response from the State. The following exchange took place between the prosecutor and the

       court:

                              “[THE PROSECUTOR]: Your Honor, what I would advise as an

                       officer of the court is that it is my understanding that the only remaining

                       issue before the Court from the defendant’s motion is a speedy trial issue.

                              And again, just in my position as an officer of the court, I would

                       advise the Court that there were 163 days between the date of the

                       defendant’s arrest and the first day of his jury trial, which commenced on

                       October 21st of 2015.

                              In addition, the court file reflects that on September 18th, 2015, the

                       matter was continued to a Final Pretrial or to begin trial on October 20th,

                       which then subtracted 33 days from the speedy trial calculation.

                              The record does reflect that the defendant was present and did

                       knowingly waive or toll speedy time demands at that September 18th,

                       2015, hearing.

                              I would further advise the Court that the defendant’s Preliminary

                       Hearing in this matter was held on June 3rd of 2015. The case was

                       subsequently set for Pretrial on August 3rd, 2015.


                                                         7
       The defendant would have been present at the time of his

Preliminary Hearing, and there was an intervening Pretrial Conference

which the case could have been set on.

       The document that I have received from the Circuit Clerk’s Office

indicates that in 2015, there was a Pretrial Conference that took place on

July 6th, 2015. The defendant would have been present in court when the

matter was set for the August Pretrial Conference rather than the July

Pretrial Conference; and that agreement to continue beyond the July

Pretrial Conference, I believe, should also toll speedy trial.

       With even just taking out the time between July 6th and August 3rd,

that is a period of 29 days, which brings us well within the speedy trial

period of 120 days.

       Again, I do not state this for argument purposes. It is solely to

advise the Court of the timeline that appears to be reflected in the court file.

       THE COURT: And that’s what I wanted to hear from [trial

counsel], whether you were present in court, by his recollection. And from

what I understand, Mr. Barner, you were not in court and did not acquiesce

to that continuance from the July court date to continue the case till the

September 18th court date.

       So, I’m finding that that delay should not be attributable to you,

although on September 18th, the matter was continued at your request to

October 20th; and you waived speedy trial demand. There is a record of

that, I believe, according to the docket entry.


                                  8
                              And so, I am finding by my math that we’re at 118 days, I believe,

                       at the time of trial, although I recognize there was an additional 30 days

                       that would not be attributable to you, that could be attributed to you for the

                       Pretrial that you skipped going to August 3rd instead of the Pretrial that

                       was done previously.

                              So, based on my Krankle [sic] preliminary inquiries, I am

                       determining that the claim lacks merit or pertains only to that of trial

                       strategy as to the speedy trial demand, that the Court need not appoint new

                       counsel for that purpose; and I’m denying the pro se motion.”

¶ 21          Barner appealed.

¶ 22                                              II. ANALYSIS

¶ 23          On appeal, Barner argues that the circuit court erred when it denied his claims of

       ineffective assistance of trial counsel after a Krankel hearing.

¶ 24          Krankel and its progeny have resulted in a common-law procedure for addressing a

       defendant’s pro se posttrial claims of ineffective assistance of counsel. People v. Roddis, 2020 IL

       124352, ¶ 34.

                              “Under the common-law procedure, a pro se defendant is not

                       required to file a written motion but need only bring his or her claim to the

                       trial court’s attention. [People v.] Ayres, 2017 IL 120071, ¶ 11. New

                       counsel is not automatically appointed in every case when a defendant

                       presents a pro se posttrial motion alleging ineffective assistance of counsel.

                       People v. Moore, 207 Ill. 2d 68, 77 (2003). Rather, when a defendant

                       makes such a claim, the court should first examine the factual basis of the


                                                         9
                      defendant’s claim. Id. at 77-78. If the court determines that the claim lacks

                      merit or pertains only to matters of trial strategy, then the court need not

                      appoint new counsel and may deny the pro se motion. Id. at 78. However,

                      if the allegations show possible neglect of the case, new counsel should be

                      appointed. Id.

                              New counsel would then represent the defendant at the hearing on

                      the pro se ineffective assistance of counsel claim. Appointed counsel can

                      independently evaluate the claim and avoid the conflict of interest that trial

                      counsel would have in trying to justify his or her own actions contrary to

                      the defendant’s position. Id. (citing People v. Chapman, 194 Ill. 2d 186,

                      230 (2000)).” Roddis, 2020 IL 124352, ¶¶ 35-36.

¶ 25          The purpose of a Krankel hearing is to encourage the circuit court to fully address the

       ineffective-assistance-of-counsel claims a pro se defendant raises in a posttrial motion and

       thereby limit the issues on appeal. Id. ¶ 34. During the hearing,

                      “some interchange between the trial court and trial counsel

                      regarding the facts and circumstances surrounding the allegedly

                      ineffective representation is permissible and usually necessary in

                      assessing what further action, if any, is warranted on a defendant’s

                      claim. Trial counsel may simply answer questions and explain the

                      facts and circumstances surrounding the defendant’s allegations.

                      [Citations.] A brief discussion between the trial court and the

                      defendant may be sufficient. [Citations.] Also, the trial court can

                      base its evaluation of the defendant’s pro se allegations of


                                                        10
                      ineffective assistance on its knowledge of defense counsel’s

                      performance at trial and the insufficiency of the defendant’s

                      allegations on their face. [Citations.]” People v. Moore, 207 Ill. 2d

                      68, 78-79 (2003).

¶ 26          Barner’s first argument is that the circuit court erred when it denied his ineffective

       assistance claim related to trial counsel’s failure to file a timely posttrial motion. This argument

       is not an attack on the adequacy of the inquiry conducted by the court, but rather on the merits. If

       the circuit court determines the merits of a defendant’s Krankel-hearing claim, we review the

       matter for manifest error. People v. Jackson, 2020 IL 124112, ¶ 98. “Manifest error is error that

       is clearly evident, plain, and indisputable.” Id.

¶ 27          Barner alleges that trial counsel possibly neglected his case by failing to file a timely

       posttrial motion. First, he claims, without support, that because the circuit court advanced his

       postconviction petition to the second stage, it should have allowed his claim in the interest of

       judicial economy. His lack of support for this argument results in its forfeiture. See Ill. S. Ct. R.

       341(h)(7) (eff. Oct. 1, 2020).

¶ 28          Second, he claims that trial counsel’s failure to file a timely posttrial motion “drastically

       narrowed Barner’s available issues on appeal.” He claims that had he been able to raise his

       reasonable-doubt arguments regarding aggravated battery and aggravated fleeing earlier than on

       appeal, he would have won on those arguments and therefore faced fewer felony convictions at

       sentencing. We reject this argument outright, as Barner has provided no argument that his

       attempted first degree murder sentence was longer than it would have been had that been the

       only conviction he faced at sentencing.




                                                           11
¶ 29          Barner also claims that he was unable to raise a hearsay challenge to Lafary’s statement

       after the incident had ended that “this fucker tried to drown me.” We also reject this argument

       outright, as there was ample corroborating evidence that Lafary had made the same statement

       when he and Barner were struggling in the water during the incident. Barner’s argument fails to

       show any benefit to his being able to make a hearsay challenge on direct appeal to Lafary’s after-

       the-fact statement.

¶ 30          Barner ends his argument on this issue with a statement that “[c]ounsel’s possible neglect

       in not timely filing a motion for new trial thus deprived Barner of at least one potentially

       meritorious issue for appeal.” Having held that Barner has in fact not shown any potentially

       meritorious arguments that could have been raised in a timely posttrial motion, we hold that the

       circuit court did not err when it denied Barner’s claim of ineffective assistance of counsel

       regarding trial counsel’s failure to file a timely posttrial motion.

¶ 31          Barner’s second argument on appeal attacks the adequacy of the circuit court’s Krankel

       hearing, first arguing that the court’s inquiry was inadequate because it was cursory, only

       addressed one of the claims read by him at the hearing and did not ask questions about the facts

       underlying the claims except for the speedy trial claim.

¶ 32          The question of whether the circuit court conducted a proper Krankel hearing is reviewed

       de novo. Jackson, 2020 IL 124112, ¶ 98.

¶ 33          Contrary to Barner’s argument, the circuit court is not required to undertake any specific

       procedures when assessing Krankel claims. In this regard, we reiterate that our supreme court

       held in Moore that “the trial court can base its evaluation of the defendant’s pro se allegations of

       ineffective assistance on its knowledge of defense counsel’s performance at trial and the




                                                         12
       insufficiency of the defendant’s allegations on their face.” Moore, 207 Ill. 2d at 79; see also

       Roddis, 2020 IL 124352, ¶ 56.

¶ 34          Barner then points to specific claims that he alleges “demanded the court below do more

       than it did.” He begins with his claim regarding trial counsel’s failure to file a timely posttrial

       motion. However, we have already rejected that argument on its merits. Supra ¶ 30.

¶ 35          Regarding Barner’s next claims, we first reiterate that this court remanded the case for a

       Krankel inquiry on his attempted first degree murder conviction alone. Barner, 2018 IL App (3d)

       160023-U, ¶ 81. We reject any claims Barner posits on this issue that do not relate to that

       conviction, including the pictures of his vehicle without tint on the windows, whether his vehicle

       had overheated in a manner consistent with speeding, and the manner in which the struggle

       between Barner and Lafary was broken up.

¶ 36          We additionally emphasize that this court found in Barner’s direct appeal that he was

       proven guilty beyond a reasonable doubt of attempted first degree murder. Id. ¶¶ 40-42. Thus, we

       reject any claims Barner posits on this issue that are clearly negated by our previous decision,

       including that trial counsel did not investigate the crime scene and did not present a photograph

       that showed Lafary’s uniform was dry after the struggle.

¶ 37          We also reject Barner’s claim that the circuit court should have inquired further

¶ 38   into his claim of ineffective assistance for failing to seek a change in venue. Barner has not

       provided any support or argument on this claim; accordingly, it is forfeited. See Ill. S. Ct. R.

       341(h)(7) (eff. Oct. 1, 2020).

¶ 39          We do, however, find it problematic that the circuit court did not conduct a further

       inquiry into Barner’s claims that trial counsel was ineffective for failing to present any mitigating

       evidence at sentencing and for failing to act upon the conflict of interest he had due to his


                                                         13
       friendship with Lafary. Regarding the former, while the failure to present mitigating evidence at

       sentencing can often be a strategic decision insulated from ineffective-assistance-of-counsel

       claims, “where counsel has neglected to conduct a proper investigation into mitigating

       circumstances, the failure to introduce mitigating evidence cannot be attributed to strategy.”

       People v. Coleman, 168 Ill. 2d 509, 535 (1995). Here, there was no indication as to why trial

       counsel did not present any mitigating evidence at sentencing. While that decision may not have

       constituted ineffective assistance, such a determination cannot be made unless more information

       is obtained.

¶ 40          Regarding the latter, the sixth amendment right to effective assistance of counsel includes

       “assistance by an attorney whose allegiance to his client is not diluted by conflicting interests or

       inconsistent obligations.” People v. Spreitzer, 123 Ill. 2d 1, 13-14 (1988). The importance of this

       constitutional right warranted an inquiry by the circuit court, and we therefore hold the circuit

       court’s Krankel inquiry was inadequate in this regard.

¶ 41          Additionally, we agree with Barner that the circuit court’s Krankel hearing was

       inadequate for another reason—that the court improperly allowed the State to participate at the

       hearing. Our supreme court has instructed that “the State should never be permitted to take an

       adversarial role against a pro se defendant at the preliminary Krankel inquiry.” People v. Jolly,

       2014 IL 117142, ¶ 38.

                      “the purpose of Krankel is best served by having a neutral trier of

                      fact initially evaluate the claims at the preliminary Krankel inquiry

                      without the State’s adversarial participation, creating an objective

                      record for review. This goal, however, is circumvented when the

                      circuit court essentially allows the State to bias the record against a


                                                        14
                      pro se defendant during the preliminary Krankel inquiry. A record

                      produced at a preliminary Krankel inquiry with one-sided

                      adversarial testing cannot reveal, in an objective and neutral

                      fashion, whether the circuit court properly decided that a defendant

                      is not entitled to new counsel. [Citation.]” Id. ¶ 39.

       In this case, the circuit court solicited the prosecutor’s input at the hearing. While the prosecutor

       claimed she was not advancing an argument when she, inter alia, explained relevant dates and

       continuances related to Barner’s speedy trial claim, we find the prosecutor’s claim disingenuous.

       The prosecutor essentially argued that she believed that Barner was responsible for the delay in

       bringing the case to trial such that there was no speedy trial violation. For that reason, we decline

       to hold that the prosecutor’s participation was de minimis. See Jackson, 2020 IL 124112, ¶ 114

       (indicating that de minimis participation by the State at a Krankel hearing does not constitute

       reversible error). The circuit court should never have requested input from the prosecutor at the

       Krankel hearing and she should not have offered any input.

¶ 42          In sum, we reject all of Barner’s assertions that the circuit court failed to conduct an

       adequate inquiry into his ineffective-assistance claims except for his claims on the failure to

       present mitigating evidence at sentencing and on the potential existence of trial counsel’s conflict

       of interest. On those two claims—and only on those two claims—we hold that the circuit court

       erred. Accordingly, we remand the case for a proper Krankel inquiry on those two claims—

       without the State’s input and before a different judge (see Jolly, 2014 IL 117142, ¶¶ 38, 46).

¶ 43                                           III. CONCLUSION

¶ 44          The judgment of the circuit court of Fulton County is affirmed in part and reversed in

       part, and the cause is remanded with directions.


                                                        15
¶ 45   Affirmed in part and reversed in part; cause remanded with directions.




                                              16